Citation Nr: 1750726	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-41 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to service connection for the residuals of a head injury, claimed as a concussion.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to April 1969, January 2003 to June 2003, and July 2003 to May 2004.  In addition, he has over 30 years of service in the Army National Guard. 

This appeal comes to the Board of Veterans Appeals (Board) from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded these matters in April 2013 for further development.  As will be discussed below, although the April 2013 remand phrased the issues of service connection for the right knee, lumbar spine, right ankle, right wrist, and the residuals of a concussion as new and material evidence claims, the Board concludes that relevant official service department records that are related to the claimed in-service parachute injury were received after the last final decision on these matters in August 2005.  Accordingly, the Board will reconsider these claims and the issues have been phrased as reflected on the title page.  38 C.F.R. § 3.156(c).

The issues of entitlement to service connection for (1) a cervical spine disability, (2) a right hand disability, (3) a right knee disability, (4) a lumbar spine disability, (5) a right ankle disability, (6) a right wrist disability, and (7) residuals of a head injury, claimed as a concussion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Claims to reopen

The Veteran's last period of active duty service ended on May 3, 2004, and the Veteran filed a claim on May 4, 2004 for entitlement to service connection with treatment records indicating that the Veteran had several current disabilities including musculoskeletal disabilities and seizures.  In an August 2005 rating decision, the Houston, Texas RO denied the Veteran entitlement to service connection for many disabilities including (1) a lumbar spine disability, (2) a right knee disability, (3) a right ankle disability, (4) a right wrist disability, and (5) a concussion and residuals thereof.  

At any time after VA issues a decision on a claim, if VA receives or associates with the file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claims.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  See id. 

In the April 2013 remand order, the Board acknowledged VA's limited duty to assist a Veteran in an attempt to reopen a claim on the basis of new and material evidence.  The limited duty included obtaining all records potentially in the custody of a Federal Department or agency.  The Board noted that the Veteran submitted copies of a June 1977 Statement of Medical Examination and Duty Status that shows he sustained an injury to his lower back in a parachute jump.  The form states that the injury was incurred in the line of duty.  However, the Board found no confirmation in the record as to whether or not the Veteran was on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) in June 1977.  

The Board noted that it appeared that the AOJ did not request all available service records to include records from the Veteran's Reserve service, and the Board requested that the AOJ attempt to obtain such records on remand as well as relevant record from St. Edward's Mercy Hospital.  On remand, the AOJ was not able to obtain records from St. Edward's Mercy Hospital, but the AOJ did obtain additional service records, which further confirm that the Veteran's rough landing in June 1977 was in the line of duty.  See generally records received from DPRIS in October 2015 (noting the Veteran was serving as a platoon leader during trainings in the summer of 1977 on ACDUTRA and INACDUTRA); see also February 1978 Statement of Medical Examination and Duty Status (finding that the Veteran's June 1977 parachuting injury was in the line of duty).  

This evidence noted above was received by VA after the August 2005 rating decision and adds further support to the Veteran's argument that he suffered injuries during service, which could be the cause of current residuals of concussions and musculoskeletal injuries.  Therefore, the Board finds that reconsideration of the Veterans claims is warranted on the basis that VA received additional relevant service records, which were obtainable at the time at the August 2005 decision.  However, as is explained in the REMAND below, further development is needed before the claims can be decided.  


REMAND

After reviewing the totality of the evidence including additional service records received on appeal, the Board finds that further development is necessary.  The Board finds that the VA examinations of the Veteran's musculoskeletal disabilities and head injury residuals are inadequate.  In the April 2013 remand order, the Board requested that a VA examiner address whether the Veteran's disabilities are related to the Veteran's history of parachuting and other activities in the line of duty.   The Board also noted that it appeared that there were outstanding service records, and the Board requested that the AOJ conduct further development as necessary.  The AOJ obtained additional service records and an additional VA examination on remand, which indicate that the Veteran's back pain and other symptoms may be related to a rough parachuting landing in the line of duty in June 1977.  

The Veteran contends that he has developed the claimed disabilities as a result of the over 30 years he spent on both active duty and inactive duty in the Marine Corps and the Army National Guard.  See, e.g., September 2010 letter from the Veteran; January 2005 VA examination.  In particular, he notes that he qualified as a parachutist in the Army National Guard and made over 30 jumps.  He further notes that he sustained injuries in a June 1977 jump that required medical treatment at a private hospital.  The Veteran contends that he now has arthritis of his back, neck, and many of his joints as well as the residuals of a concussion that are the result of either the June 1977 injury or the accumulated wear and tear of his many parachute jumps. 

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during INACDUTRA to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (West 2014).

Reserve and National Guard service generally means ACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101 (22) (West 2014); 38 C.F.R. § 3.6(c) (2017).  This includes the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also include the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(c) (2017).  This includes the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  

While the May 2017 VA examiner indicated that the Veteran's lumbar spine disability may be related to the Veteran's parachuting including a rough landing in June 1977, the VA examiner did not address the cumulative effects of the parachuting on the Veteran's other disabilities.  The May 2017 VA examiner did not specifically discuss the effects of the June 1977 incident on the Veteran's cervical spine and hand disabilities as requested by the Board in its April 2013 remand order.  

The Board notes that the VA examiner attributed the Veteran's wrist and hand disabilities to gout and Kienböck's disease, but the Board finds that the VA examiner did not thoroughly address the possibility that the disease was incurred or aggravated during a period of ACDUTRA.  The examiner did not adequately distinguish impairment due to disease from impairment due to osteoarthritis as a result of prior trauma, which was also indicated in the medical records.

Reconsideration of the Veteran's claims is warranted as the Board has obtained additional relevant service records, which were obtainable but not associated with the record at the time of the prior August 2005 rating decision.  See 38 C.F.R. § 3.156(c).  On remand, the AOJ should obtain a VA examination(s) addressing whether the Veteran's spine disabilities, other musculoskeletal disabilities, and any residuals of a head injury are related to service in the context of the expanded evidentiary record.  The VA examiner should specifically consider whether repeated parachuting and other activities in-service including during periods of training over thirty years at least as likely as not caused or aggravated the Veteran's current disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant records to include federal government records and records from private sources.  The AOJ should make reasonable attempts to obtain all outstanding, relevant records and associate them with the Veteran's claims file.

2. After associated all outstanding relevant evidence with the Veteran's claims files, the AOJ should afford the Veteran a VA examination(s) with appropriate VA examiner(s) to assess the Veteran's claimed (1) cervical spine disability, (2) right hand disability, (3) right knee disability, (4) lumbar spine disability, (5) right ankle disability, (6) right wrist disability, and (7) any residuals of a head injury.  The AOJ should provide the VA examiner(s) with a complete copy of the claims file to include this remand order.  The VA examiner(s) is asked to follow the following directives: 

(a) Please identify all current disabilities of the cervical spine, lumbar spine, right hand, right wrist, right knee, right ankle, and any residuals of a head injury.  
  
(b) Please opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current disabilities were incurred in, caused by, or aggravated by his service (June 1965 to April 1969, January 2003 to June 2003, and July 2003 to May 2004) to include periods of active duty for training and inactive duty training (two weeks per year and two weekends per month for 30 years).

The examiner should consider the Veteran's military personnel records, which show a history of decades of service and training including parachuting with rough landings.  The examiner should opine whether rough landings while parachuting are sufficient to result in head trauma residuals.  

The examiner should consider that the Veteran was treated for back pain in June 1977 following a rough landing in the line of duty.  The examiner should also consider the Veteran's statements indicating that his musculoskeletal disabilities are related to the June 1977 parachuting incident as well as the cumulative effects of wear and tear.  

The examiner should also consider whether any disease contributing to the Veteran's disabilities including gout was at least as likely as not first incurred or aggravated during a period of active duty or active duty for training.  

3. After completing the above actions and any other necessary development, the AOJ must reconsider the Veteran's claims.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


